Citation Nr: 1213711
Decision Date: 04/13/12	Archive Date: 05/24/12

Citation Nr: 1213711	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-19 821	)	DATE APR 13 2012
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for migraine headaches.

REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1981 to July 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that, in pertinent part, denied service connection for migraine headaches.  The Veteran perfected an appeal of this rating decision.

In a decision issued on December 5, 2008, the Board, in pertinent part, also denied service connection for migraine headaches.  

In June 2009, the Veteran requested reconsideration of the December 5, 2008 Board decision.  Unfortunately, this request was not recognized as such until the Veteran submitted follow-up correspondence in September 2011.  The Board granted reconsideration in an Order of Reconsideration issued on December 22, 2011, pursuant to 38 U.S.C.A. § 7103 (West 2002).  Because of the Board's grant of reconsideration, the December 5, 2008, Board decision, solely with respect to the issue of entitlement to service connection for migraine headaches, was vacated as a matter of law.  Accordingly, this decision, by an expanded panel, will constitute the final Board decision on the Veteran's appeal.  38 U.S.C.A. § 7103(b)(1)(B)(3) (West 2010); VAOPGCPREC 70-91, 57 Fed. Reg. 2,316 (1992); VAOPGCPREC 89-90, 56 Fed. Reg. 1,225 (1991). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the December 5, 2008, decision, the Board denied service connection for migraine headaches on the basis that the evidence did not show a chronic migraine headache disability in service and also did not show a current migraine headache disability.  In reaching its decision, the Board noted that the service treatment records showed only one complaint of headaches and this particular complaint involved other cold-like symptoms including a runny nose and sore throat.  In June 2009, following the Board's decision, the Veteran submitted additional service treatment records that she had obtained.  These records reflect additional complaints of headaches in service.  Because these records were thus pertinent to the claim and were not before the Board in December 2008, the Board granted reconsideration of the December 2008 decision insofar as it denied service connection for migraine headaches.  

The Board acknowledges that the Veteran, as a lay person, is competent to report the existence of her headache symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran has not specifically reported a continuity of headache symptoms since service; however, the post-service record does reflect an intermittent history of headache complaints.  The Veteran has not been afforded a VA examination with respect to her claim.  There is a low threshold when determining whether a VA medical examination is to be provided or medical opinion obtained and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the evidence in this case, the Board finds that an examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to her claimed headache disability that are not already of record.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.  Regardless of the Veteran's response, any outstanding pertinent VA treatment records should be added to the claims file.  

2.  Then, notify the Veteran that she may submit lay statements of the nature, onset and continuity of her headache symptoms, from herself, as well as from individuals who have first-hand knowledge of such symptoms.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate examination.  The claims file should be reviewed by the examiner and that review should be indicated in the examination report.  Any indicated tests should be accomplished.  The examiner is asked to provide an opinion as to whether it is at least as likely as not that any currently diagnosed headache disorder (to include migraines) had onset during service or is otherwise causally related to service.  

In offering this assessment, the examiner must acknowledge and discuss any competent lay report regarding a continuity of symptoms since service that is made during the course of the VA examination.  

All findings and conclusions must be set forth in a legible report.

4.  Then readjudicate the Veteran's claim.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



			
	P. M. DILORENZO	JONATHAN B. KRAMER
	             Veterans Law Judge                                      Veterans Law Judge
            Board of Veterans' Appeals                          Board of Veterans' Appeals



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Citation Nr: 0841874	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-19 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a gynecological 
disability, claimed as abnormal pap smears.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to July 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The Board notes that the veteran submitted additional 
evidence after the certification of this appeal.  The veteran 
did not include a waiver of initial RO consideration of this 
evidence but the Board finds that the evidence is either not 
relevant to the veteran's claim for service connection for 
migraine headaches or is duplicative of evidence previously 
of record.  Therefore, a remand for RO consideration of this 
evidence before the Board decides the veteran's migraine 
headache claim is not required.

The issue of entitlement to service connection for a 
gynecological disorder, claimed as abnormal pap smears, is 
addressed in the Remand that follows the order section of 
this decision.

FINDING OF FACT

Chronic migraine headaches were not present in service or 
thereafter.


CONCLUSION OF LAW

Chronic migraine headaches were not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in April 2005, prior to its 
initial adjudication of the claim.  Although the veteran was 
not provided notice with respect to the disability-rating or 
effective-date element of the claim until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for this claimed disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also notes that treatment records, including 
pertinent VA and private medical records have been obtained 
to the extent possible.  The Board acknowledges that, 
unfortunately, a portion of the veteran's service medical 
records could not be obtained.  Though the veteran maintains 
that she was treated at the Womack Army Medical Center from 
1985 to 1987, the medical center has responded to requests 
for these records by stating that no such records exist under 
the veteran's name.  Efforts have been made to locate 
additional service medical records, and a letter sent to the 
veteran in March of 2007 details the numerous requests 
submitted by VA to obtain all available medical records and 
service treatment records available for the veteran.  It is 
clear that further efforts to obtain service medical records 
would be futile.  Accordingly, the Board will proceed with 
appellate review, mindful that when a veteran's records have 
been lost or are otherwise unavailable, the Board has a 
heightened duty to explain its findings and conclusions and 
to carefully consider the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board also acknowledges that the veteran was not afforded 
a VA examination in response to this claim, but has 
determined that no such examination is required in this case 
because the medical evidence currently of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claim.  In this regard, the Board notes 
that service medical records are negative for evidence of 
this claimed disability.  In addition, although the post-
service medical evidence documents numerous examinations of 
the veteran, it does not show that she has been diagnosed 
with migraine headaches.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability, medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that she suffers from migraine headaches 
a results of her active military service.

The veteran's service treatment records indicate that she was 
treated for headaches in February of 1983.  Along with her 
headaches, other cold-like symptoms such as a runny nose and 
sore throat were noted.  Service medical records are 
otherwise negative for evidence of a headache disability, and 
the report of the veteran's separation examination discloses 
that no evidence of a headache disorder was found.  

Moreover, there is no post-service medical evidence showing 
that the veteran has been diagnosed with migraine headaches.  
A May 1998 private medical record shows that the veteran gave 
a 2 week history of tension headaches.  This record does not 
show that she was diagnosed with any headache disorder.  A 
January 2002 private medical record notes that the veteran 
continued to have headaches following a motor vehicle 
accident, but the pertinent diagnosis at that time was 
cervical strain.  Migraine headaches were not diagnosed.  In 
addition, the record of a private surgical consultation in 
October 2004 reflects that the veteran gave a history of 
occasional migraine headaches, but the report does not show 
that migraine headaches were diagnosed.  

In essence, the evidence of this claimed disability is 
limited to the veteran's own statements.  While the veteran 
is competent to describe her symptoms, as a lay person, she 
is not qualified to render a diagnosis of migraine headaches.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In view of the absence of any medical evidence showing that 
the veteran has been diagnosed with migraine headaches, the 
Board must conclude that the preponderance of the evidence is 
against this claim.


ORDER

Entitlement to service connection for migraine headaches is 
denied.




REMAND

The veteran contends that she suffers from a gynecological 
condition-specifically, abnormal pap smears-- as a result of 
her active military service.  She claims that she started 
having abnormal pap smear results during her active military 
service, after complications from the birth of her child in 
1983, which were never properly treated.  She further alleges 
that these problems continued until she had a hysterectomy 
after service.  The veteran believes that all of her pain, 
discomfort, and abnormal pap smear readings are a result of 
the procedure used after the birth of her child.

An inpatient treatment record from 1983 notes that the 
veteran gave birth to a child, which was complicated by a 
partial third degree vaginal wall laceration.  This record 
indicates that the laceration was repaired in September of 
1983.  Service treatment records only note that the veteran's 
pap smear results were recorded on another form, which is not 
of record.

As for post-service medical records, private records from 
Sandhills Woman Care from 2004 note abnormal pap smear 
results, epithelial cell abnormality and atypical squamous 
cells of undetermined significance.  The veteran was 
diagnosed with mastodynia, dysmenorrhea, and menorrhagia.  
Pap smear readings from the Cumberland County Health 
Department from 1989 indicate "significant cellular 
atypia."  A report from the Fayetteville Family Medical 
Center in 1990 notes abnormal cytology on the veteran's pap 
smear report.  Records from the Fayetteville Ambulatory 
Surgical Center report of a diagnostic laproscopy and 
hysteroscopy.  Though there record does not contain a report 
of a hysterectomy, an operative report from the Fayetteville 
Ambulatory Surgery Center in 2005 establishes that the 
veteran is status post-abdominal hysterectomy.

Though "abnormal pap smears" is not a disability, but 
rather a laboratory finding, the record notes several 
gynecological conditions for which the veteran could be 
granted service connection, including a hysterectomy and 
complications from a pregnancy.  There is no medical opinion, 
however, discussing the nature of the veteran's current 
gynecological condition and whether it is related to her 
post-delivery surgery while in service.

The VA's duty to assist the appellant includes obtaining a 
thorough and contemporaneous examination where necessary to 
reach a decision on the claim.  See 38 U.S.C.A. § 5103A ; 
38 C.F.R. § 3.159.  See also Snuffer v. Gober, 10 Vet. App. 
400 (1997).  In light of the veteran's history of 
gynecological problems both in service and after service, and 
the fact that the veteran has never had a VA examination, the 
Board believes that the appellant should be afforded a VA 
examination to determine the nature and etiology of this 
condition. 

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical evidence pertinent to 
the veteran's claim.

2.  If it is unsuccessful in obtaining 
any pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request her to provide the 
outstanding evidence.

3.  The RO or the AMC should then arrange 
for the veteran to be afforded a 
gynecological examination to determine 
the etiology of any currently present 
gynecological disorders.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to each currently present 
gynecological disorder as to whether 
there is a 50 percent or better 
probability that the disorder is related 
to her active service, to include the 
complications of the delivery of her 
child in 1983.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, she should 
be provided a Supplemental Statement of 
the Case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the veteran until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 711.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


